DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 
Claim Status
Claims 1-6 and 8 are canceled. Claims 7 and 9-19 are pending and under examination. 
The amendment filed on 07/13/2021 in response to the Non-Final office Action of 04/14/2011 is acknowledged and has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 has been considered by the examiner.

Action Summary
Claims 7, and 9-14 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Manku et al. (US2010/0311834 A1) are withdrawn in light of claim amendment. 
Claims 7, and 9-14 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-14 of U.S. Patent No. 9,610,272 B2 in view of Manku et al. are withdrawn in light of claim amendment.
Claims 7 and 9-14 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-17 of U.S. Patent No. 9,693,986 B2 in view of Manku et al. are withdrawn in light of claim amendment.
Claims 7 and 9-14 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-31 of U.S. Patent No. 9,918,955 B2 in view of Manku et al. are withdrawn in light of claim amendment.
Claims 7 and 9-14 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-20 of U.S. Patent No. 10,016,386 B2 in view of Manku et al. are withdrawn in light of claim amendment.
Claims 7 and 9-14 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-30 of U.S. Patent No. 10,278,935 B2 in view of Manku et al. are withdrawn in light of claim amendment.
Claims 7 and 9-14 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-30 of U.S. Patent No. 10,278,938 B2 in view of Manku et al. are withdrawn in light of claim amendment.
Claims 7 and 9-14 rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-30 of U.S. Patent No. 10,278,939 B2 in view of Manku et al. are withdrawn in light of claim amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7 and 9-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Manku (US2010/0311834 A1) in view of Christenson, NEJM Journal Watch, Summary and Comment, Emergency Medicine, July 1, 1999, Martín, Rev Esp Cardiol. 2005;58(2):198-216, and Svensson (US2008/0125490 A1).
	Manku teaches a method of treating or preventing cardiovascular-related disease and, in particular, a method of blood lipid therapy comprising administering to a subject in need thereof a pharmaceutical composition comprising eicosapentaenoic acid or a derivative thereof and eicosapentanoic acid ethyl ester (AMR101) (Abstract & paragraphs [0105]-[0118].) Moreover, Manku teaches the term "cardiovascular-related disease" includes hypertriglyceridemia, hypercholesterolemia, mixed dyslipidemia, coronary heart disease, vascular disease, stroke, atherosclerosis, arrhythmia, hypertension, myocardial infarction, and other cardiovascular events. (Paragraph [0009].) The term "prevention" in relation to a given disease or disorder means: preventing the onset of disease development if none had occurred, preventing the disease or disorder from occurring in a subject that may be predisposed to the disorder or disease but has not yet been diagnosed as having the disorder or disease, and/or preventing further disease/disorder development if already present. (Paragraph [0010].) Additionally, Manku teaches treatment include reducing triglyceride levels in a subject or subjects when treatment with a statin or niacin extended-release monotherapy is considered inadequate. (Paragraph [0077].) Manku et al. teaches the composition comprises about 1 g to about 4 g of eicosapentaenoic acid. (Paragraph 0101.) Manku also teaches the composition is administered to the subject 1 to 4 times per day. (Claim 2.) Manku teaches the subject is diabetic. (Claim 11.) Furthermore, Manku teaches the population is the study include men and women greater than 18 years of age with a baseline triglyceride levels of 50 mg/dL. (Paragraphs [0105] & [0117].) Greater than 18 years of age encompass 50 years of older as recited in claim 7. Manku teaches the amount of EPA can include least 96% by weight of the composition. (Paragraph [0090].) That means the pharmaceutical composition of Manku contains substantially no DHA. The teaching of EPA in the pharmaceutical composition in the Abstract of Manku entails the pharmaceutical composition of Manku comprises no DHA or a derivative thereof. The period of Manku, that is a period over 1 to about 200 weeks, would be a period effective for reducing the risk of cardiovascular event. Lastly, Manku teaches the patient takes a total of 4 capsules per day. (Paragrpah [0129].)
Manku does not specifically teach administering about 4 g of eicosapentaenoic acid per day for reducing a risk of cardiovascular event in a subject on statin therapy, where the cardiovascular event is coronary revascularization, unstable angina, or both. Additionally, Manku does not teach the subject is 50 years of age or older, has diabetes, on statin, and at least one additional risk factor for cardiovascular disease including hypertension. 
Crossman teaches myocardial ischemia is responsible for angina, unstable angina, and, less commonly, shortness of breath secondary to ischemic left ventricular dysfunction (angina equivalent) as well as cardiac arrhythmias. (Abstract.)
Martin teaches coronary artery revascularization is an established therapeutic intervention and is therefore included in all treatment guidelines for patients with coronary artery disease. (Abstract.)
Svensons teaches compositions comprising omega-3 fatty acids, methods of using omega-3 fatty acids for treating, reducing the occurrence of, and/or preventing CVD in patients suffering from CKD, as well as their use in treating the underlying risk factors that are associated with CVD such as coronary revascularization and unstable angina among others. (Paragraph [0031].)
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administering 4 g per day of a composition comprising omega-3 fatty acids EPA to reduce cardiovascular event in a subject that has diabetes, on stable statin, who is 50 year of age and older, and has hypertension to give Applicant’s claimed invention. The motivation to do so is provided by the teaching of Manku. One would reasonably have success of treating the claimed method with success with the teaching of Manku.  
It would have further been prima facie obvious to use the method taught by Manku for reducing the risk of unstable angina and coronary revascularization in a subject with stroke and with coronary heart disease to give Applicant’s claimed invention. One would have been motivated by the fact that Manku teaches a subject with stroke and coronary heart disease can be treated with EPA, because Svensson teaches omega-3 fatty acids can be used for reducing the risk of or occurrence of coronary revascularization and unstable angina. (Paragraph [0031]), because Christenson teaches stroke is a significant complication of unstable angina and non-ST-elevation infarction (Abstract.), and also because Martin teaches coronary artery revascularization is an established therapeutic intervention and is therefore included in all treatment guidelines for patients with coronary artery disease. (Abstract.) One would reasonably expect the method of Manku to successfully reducing the occurrence of coronary revascularization in a subject with coronary heart disease and unstable angina in a subject with stroke.  
		Applicant’s argument and Response to Applicant’s argument
Applicant argues that the Office’s view that the potential risk of Manku's subject having cardiovascular death reads on the presently claimed method of reducing the risk of cardiovascular events such as cardiovascular death is incorrect. In response, Applicant’s argument is not persuasive because the new rejection set forth above does not highlight the potential risk of Manku's subject having cardiovascular death reads on the presently claimed method of reducing the risk of cardiovascular events.
Applicant argues that the Office believes the cited references inherently disclose reducing a risk of coronary revascularization, unstable angina, and/or cardiovascular death, the Office has failed to meet its burden when relying on a theory of inherency. In response, Applicant’s argument is not persuasive because inherence is not the basis for the new rejection set forth above. The method of Manku would have been expected to reduce the risk of coronary revascularization and unstable angina in the subject with stroke and coronary heart diseases with success. 
Applicant argues that the Office has merely combined a number of discrete paragraphs (and one claim) in Manku to arrive at a patient population that might be consistent to those claimed in the present application. In response, Applicant’s argument not persuasive. MPEP 2141.02 (VI) states “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)” In the present case, the rejection may well use different portions of Manku. However, the different portions of the disclosure of Manku as a whole would have rendered obvious the claimed invention. Again, the new rejection above is not a 102 rejection. The rejection is a 103 rejection. 
Applicant argue that Manku provides no data or direction regarding the administration of eicosapentaenoic acid to achieve a beneficial or desired result in reducing the risk of coronary revascularization, unstable angina, or cardiovascular death in any patients, let alone the single patient population defined in independent claim 7. In response, Applicant’s argument is not persuasive. MPEP 2143.02 (I) states “Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018)” In the present case, it may well be true that Manku does not provide any data or direction regarding the administration of eicosapentaenoic acid to achieve a beneficial or desired result in reducing the risk of coronary revascularization, unstable angina. However, a person of ordinary skill in the art reading Manku, Christenson, Martín, and Svensson collectively would reasonably expect the method of Manku that is effective for treating stroke, hypertension, coronary heart disease among other diseases to successfully reduce the risk of coronary revascularization in patient with coronary heart disease and reduce the risk of unstable angina in patient with stroke because that Manku teaches a subject with stroke and coronary heart disease can be treated with EPA, because Svensson teaches omega-3 fatty acids can be used for reducing the risk of or occurrence of coronary revascularization and unstable angina. (Paragraph [0031]); because Christenson teaches stroke is a significant complication of unstable angina and non-ST-elevation infarction (Abstract.), and also because Martin teaches coronary artery revascularization is an established therapeutic intervention and is therefore included in all treatment guidelines for patients with coronary artery disease. (Abstract.)
Applicant argues that he results from Applicant's REDUCE-ITTM study are described in the responses filed June 5, 2020, December 21, 2020, and July 13, 2021. To briefly summarize, the key topline results from this study indicated an impressive and unexpected 25% relative reduction in the risks of cardiovascular death, coronary revascularization, and/or unstable angina in subjects administered a pharmaceutical composition 4 g of eicosapentaenoic acid per day, commensurate in scope with independent claim 7 and new claim 17 (See Bhatt D.L. et al., New England Journal of Medicine, vol. 380, pp. 11-22 (2018)). Importantly, third-party press releases acknowledged not only the surprising and unexpected results from the REDUCE-ITTM study relative to previous omega-3 fatty acid compositions but also how the significance of the Vascepa® (eicosapentaenoic acid) results will influence future considerations for treating patients at high risk for developing cardiovascular events. (See Forbes 1 and Forbes 2, copies provided in the response filed July 13, 2021). In response, Applicant’s argument is not persuasive, The Examiner responded to this argument in the Non-Final rejection dated 04/14/2021 and the Final Action dated 10/28/2021. The Examiner stated that the skilled artisan would have expected the asserted reduction of coronary revascularization and unstable angina among the patient how received 2 g isosapentethyl from the collective teachings of Manku, Christenson, Martín, and Svensson. 
Lastly, Applicant’s argument with respect to Kris-Etherton and Pocock are not relevant to the new 103 rejection set forth above as both references are no longer cited in the rejection. 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7 and 9-19 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-14 of U.S. Patent No. 9,610,272 B2 in view of Manku (US2010/0311834 A1) in view of Christenson, NEJM Journal Watch, Summary and Comment, Emergency Medicine, July 1, 1999, Martín, Rev Esp Cardiol. 2005;58(2):198-216, and Svensson (US2008/0125490 A1).
The U.S. patent claims teach a method of reducing a risk of cardiovascular death and/or unstable angina in a subject on statin therapy, the method comprising administering to the subject a pharmaceutical composition comprising about 1 g to about 4 g of ethyl icosapentate per day, wherein the subject has a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL and optionally has established cardiovascular disease; wherein the composition is administered to the subject in 1 to 4 dosage units per day. Moreover, the U.S. patent claims teach the subject is administered about 2 g of the pharmaceutical composition per day for at least about 4 months, at least about 1 year, at least about 2 years, at least about 3 years, at least about 4 years, or at least about 5 years.
The U.S. patent claims do not teach the subject is on statin and is diabetes and a subject at risk of coronary revascularization and unstable angina. However, such limitations and other limitations cited in the instant dependent claims would have been obvious over the collectively teachings of Manku, Christenson, Martín, and Svensson. Therefore, one would have found it obvious to modify the method step of the U.S. patent claims in light of Manku, Christenson, Martín, and Svensson to arrive at the instant claimed method. 


Claims 7 and 9-19 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-17 of U.S. Patent No. 9,693,986 B2 in view of Manku et al. 
The U.S. patent claims teach a method of reducing a risk of cardiovascular death and/or unstable angina in a subject on statin therapy, the method comprising administering to the subject a pharmaceutical composition comprising about 4 g of ethyl icosapentate per day, wherein the subject has a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL and optionally has established cardiovascular disease; wherein the composition is administered to the subject in 1 to 4 dosage units per day. Moreover, the U.S. patent claims teach the subject is administered about 2 g of the pharmaceutical composition per day for at least about 4 months, at least about 1 year, at least about 2 years, at least about 3 years, at least about 4 years, or at least about 5 years.
The U.S. patent claims do not teach the subject is on statin and is diabetes and a subject at risk of coronary revascularization and unstable angina. However, such limitations and other limitations cited in the instant dependent claims would have been obvious over the collectively teachings of Manku, Christenson, Martín, and Svensson. Therefore, one would have found it obvious to modify the method step of the U.S. patent claims in light of Manku, Christenson, Martín, and Svensson to arrive at the instant claimed method. 

Claims 7 and 9-19 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-31 of U.S. Patent No. 9,918,955 B2 in view of Manku (US2010/0311834 A1) in view of Christenson, NEJM Journal Watch, Summary and Comment, Emergency Medicine, July 1, 1999, Martín, Rev Esp Cardiol. 2005;58(2):198-216, and Svensson (US2008/0125490 A1).
The U.S. patent claims teach a method of reducing a risk of cardiovascular death and/or unstable angina in a subject on statin therapy, the method comprising administering to the subject 2 g and 4 g of a pharmaceutical composition comprising eicosapentaenoic acid, docosahexaenoic acid and docosapentaenoic acid per day for a period of at least about 2 years, wherein the subject has a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL, see claim 1; wherein the composition is administered to the subject in 1 to 4 dosage units per day, see claim 2. The established cardiovascular disease is determined by the presence of any one of: documented coronary artery disease, documented cerebrovascular disease, documented carotid disease, documented peripheral arterial disease, or combinations thereof, see claim 19. 
The U.S. patent claims do not teach the subject is on statin and is diabetes and a subject at risk of coronary revascularization and unstable angina. However, such limitations and other limitations cited in the instant dependent claims would have been obvious over the collectively teachings of Manku, Christenson, Martín, and Svensson. Therefore, one would have found it obvious to modify the method step of the U.S. patent claims in light of Manku, Christenson, Martín, and Svensson to arrive at the instant claimed method. 

Claims 7 and 9-19 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-20 of U.S. Patent No. 10,016,386 B2 in view of Manku (US2010/0311834 A1) in view of Christenson, NEJM Journal Watch, Summary and Comment, Emergency Medicine, July 1, 1999, Martín, Rev Esp Cardiol. 2005;58(2):198-216, and Svensson (US2008/0125490 A1).
The U.S. patent claims teach a method of reducing the risk of coronary revascularization in a subject on statin therapy, the method comprising administering to the subject 2 g and 4 g of a pharmaceutical composition comprising eicosapentaenoic acid, docosahexaenoic acid and docosapentaenoic acid per day for a period of at least about 2 years, wherein the subject has a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL, see claims 1 and 13; wherein the composition is administered to the subject in 1 to 4 dosage units per day, see claim 2. The established cardiovascular disease is determined by the presence of any one of: documented coronary artery disease, documented cerebrovascular disease, documented carotid disease, documented peripheral arterial disease, or combinations thereof, see claims 12 and 20. 
The U.S. patent claims do not teach the subject is on statin and is diabetes and a subject at risk of coronary revascularization and unstable angina. However, such limitations and other limitations cited in the instant dependent claims would have been obvious over the collectively teachings of Manku, Christenson, Martín, and Svensson. Therefore, one would have found it obvious to modify the method step of the U.S. patent claims in light of Manku, Christenson, Martín, and Svensson to arrive at the instant claimed method. 


Claims 7 and 9-19 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-30 of U.S. Patent No. 10,278,935 B2 in view of Manku (US2010/0311834 A1) in view of Christenson, NEJM Journal Watch, Summary and Comment, Emergency Medicine, July 1, 1999, Martín, Rev Esp Cardiol. 2005;58(2):198-216, and Svensson (US2008/0125490 A1).
The U.S. patent claims teach a method of reducing a risk of coronary revascularization and/or unstable angina in a subject on statin therapy, the method comprising administering to the subject a pharmaceutical composition comprising about 4 g of ethyl icosapentate per day, wherein the subject has a fasting baseline triglyceride level of about 135 mg/dL to about 500 mg/dL; wherein the composition is administered to the subject in 1 to 4 dosage units per day. Moreover, the U.S. patent claims teach the subject is administered about 2 g of the pharmaceutical composition per day for at least about 4 months, at least about 1 year, at least about 2 years, at least about 3 years, at least about 4 years, or at least about 5 years. risk of myocardial infarction in the subject. The administration further reduces the risk of stroke in the subject, myocardial infarction, and cardiovascular death in the subject.
The U.S. patent claims do not teach the subject is on statin and is diabetes and a subject at risk of coronary revascularization and unstable angina. However, such limitations and other limitations cited in the instant dependent claims would have been obvious over the collectively teachings of Manku, Christenson, Martín, and Svensson. Therefore, one would have found it obvious to modify the method step of the U.S. patent claims in light of Manku, Christenson, Martín, and Svensson to arrive at the instant claimed method. 

Claims 7 and 9-19 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-30 of U.S. Patent No. 10,278,938 B2 in view of Manku (US2010/0311834 A1) in view of Christenson, NEJM Journal Watch, Summary and Comment, Emergency Medicine, July 1, 1999, Martín, Rev Esp Cardiol. 2005;58(2):198-216, and Svensson (US2008/0125490 A1).
The U.S. patent claims teach a method of reducing risk of a cardiovascular event in a subject on statin therapy with residual atherogenic dyslipidemia and clinically evident cardiovascular disease, the method comprising administering to the subject a pharmaceutical composition comprising about 4 g of eicosapentaenoic acid in triglyceride form per day for a period of at least about 2 years, wherein said administration reduces risk of cardiovascular death, risk of unstable angina and/or need for coronary revascularization; wherein the composition is administered to the subject in 1 to 4 dosage units per day. Moreover, the U.S. patent claims teach the subject is administered about 2 g of the pharmaceutical composition per day for at least about 4 months, at least about 1 year, at least about 2 years, at least about 3 years, at least about 4 years, or at least about 5 years. risk of myocardial infarction in the subject. The administration further reduces the risk of stroke in the subject, myocardial infarction, and cardiovascular death in the subject. The subject also have diabetes, see claim 29. 
The U.S. patent claims do not teach the subject is on statin and is diabetes and a subject at risk of coronary revascularization and unstable angina. However, such limitations and other limitations cited in the instant dependent claims would have been obvious over the collectively teachings of Manku, Christenson, Martín, and Svensson. Therefore, one would have found it obvious to modify the method step of the U.S. patent claims in light of Manku, Christenson, Martín, and Svensson to arrive at the instant claimed method. 



Claims 7, and 9-19 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-30 of U.S. Patent No. 10,278,939 B2 in view of Manku (US2010/0311834 A1) in view of Christenson, NEJM Journal Watch, Summary and Comment, Emergency Medicine, July 1, 1999, Martín, Rev Esp Cardiol. 2005;58(2):198-216, and Svensson (US2008/0125490 A1).
The U.S. patent claims teach a reducing risk of a cardiovascular event in a subject on statin therapy with residual atherogenic dyslipidemia and clinically evident cardiovascular disease, the method comprising administering to the subject about 2 g to about 4 g of a pharmaceutical composition comprising eicosapentaenoic acid and docosapentaenoic acid per day for a period of at least about 2 years, wherein said administration reduces risk of cardiovascular death, risk of unstable angina and/or need for coronary revascularization, see claims 1 and 18; wherein the composition is administered to the subject in 1 to 4 dosage units per day, see claims 2 and 19. 
The U.S. patent claims do not teach the subject is on statin and is diabetes and a subject at risk of coronary revascularization and unstable angina. However, such limitations and other limitations cited in the instant dependent claims would have been obvious over the collectively teachings of Manku, Christenson, Martín, and Svensson. Therefore, one would have found it obvious to modify the method step of the U.S. patent claims in light of Manku, Christenson, Martín, and Svensson to arrive at the instant claimed method. 
For the double patenting rejections, Applicant requests to hold them in abeyance until at least one claim of the instant application is found to be otherwise allowable. Since there are no allowable claims in the instant application and since no terminal disclaimer is filed, the double patenting rejections are maintained. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628